Citation Nr: 1715013	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-26 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a head injury with headaches.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In the August 2012 rating decision VA continued a 10 percent rating for head injury residuals.  VA also granted a separate noncompensable rating for hypertension, and service connected for the first time a cognitive disorder due to a traumatic brain injury.  The Veteran's cognitive disorder due to a traumatic brain injury is rated with his service connected posttraumatic stress disorder, evaluated as 70 percent disabling.  Significantly, the appellant's September 2012 notice of disagreement disagreed only with the 10 percent rating for "headaches which are migraines," and the noncompensable rating for hypertension.  He has not at any time indicated any disagreement with the evaluation assigned for posttraumatic stress disorder with a cognitive disorder.  Hence, only the ratings assigned for a head injury with residual headaches and hypertension are under appeal at this time.  Any other symptoms, including any psychiatric and cognitive symptoms associated with his traumatic brain injury, will not be addressed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that residuals of a head injury with headaches and hypertension warrant ratings higher than those currently assigned.  In the Veteran's September 2013 substantive appeal, he wrote that he was currently being evaluated at the Durham VA Medical Center for residuals of a traumatic brain injury and that the examination report would be forthcoming.  VA treatment records are considered to be within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's VA treatment records have not, however, been obtained and associated with the record since October 2011.  As such records arguably are relevant to evaluating the Veteran's current level of disability, the case must be remanded in order to obtain these records prior to further adjudication.

The Veteran was last afforded a VA examination for residuals of a head injury with headaches and for hypertension in July 2011, i.e., almost six years ago.  As the record does not adequately reveal the current state of the claimant's disabilities, the statutory duty to assist requires a contemporaneous medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records since October 2011.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA neurological examination to determine the severity of any residuals of a head injury with headaches.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) Perform all necessary tests to determine the current severity of the Veteran's headaches, to include discussion of the frequency of any characteristic prostrating attacks.

b) Does the Veteran suffer from very frequent completely prostrating attacks which are productive of severe economic inadaptability due to residuals of a head injury with headaches?  If yes, when did such attacks begin?  Please provide specific references to the evidence of record which show the economic impact of the Veteran's headache disorder to support any response.

c) If the Veteran does not currently suffer from completely prostrating attacks that are currently productive of severe economic inadaptability, please address whether this service-connected disorder is "capable of producing" severe economic inadaptability.  If yes, please provide specific references to the evidence of record which would support such a conclusion, and the date as of which the disorder was so capable.

It is imperative that a complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. After completing directive one, schedule the Veteran for a VA examination to determine the severity of his service-connected hypertension.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  The examiner must describe all symptomatology related to the Veteran's hypertension since December 2010, to include consideration of specific blood pressure readings.

The examiner is asked to specifically address the Veteran's reports of having symptoms of dizziness and light-headedness caused by his hypertension, and whether those complaints are at least as likely as not associated with his service connected hypertension.

4. The AOJ must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




